
	

114 HRES 772 IH: Encouraging the celebration of the month of June as LGBTQ Pride Month.
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 772
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2016
			Mr. Al Green of Texas (for himself, Mr. Cicilline, Mr. Lowenthal, Ms. McCollum, Mr. Pocan, Mr. Hinojosa, Mr. Polis, Mr. Grijalva, Mr. Sean Patrick Maloney of New York, Mr. Lewis, Ms. Jackson Lee, Mr. Takano, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Encouraging the celebration of the month of June as LGBTQ Pride Month.
	
	
 Whereas this resolution shall be cited as the Original LGBTQ Pride Month Resolution of 2016; Whereas the Honorable Barney Frank, Member of Congress from 1981 to 2013, is recognized as an honorary cosponsor of this resolution;
 Whereas Members of this Congress support the rights, freedoms, and equality of those who are lesbian, gay, bisexual, transgender, and queer (LGBTQ);
 Whereas those who took a stand for human rights and dignity at the Stonewall Inn in New York City on June 28, 1969, are among the pioneers within this movement;
 Whereas the LGBTQ Stonewall protestors were subject to police harassment and invidious discrimination based on sexual orientation and gender identity;
 Whereas this decisive moment in history was followed by the creation of gay rights organizations in every major city in the United States within two years of the Stonewall uprising;
 Whereas the Stonewall uprising has been followed by many positive progressive historic moments; Whereas in December of 1973, the board of the American Psychiatric Association voted to remove homosexuality from its list of mental illnesses;
 Whereas in 1974, Elaine Noble became the first openly LGBTQ candidate elected to a State legislature in the United States when she won a seat in the Massachusetts House of Representatives;
 Whereas in 1975, the Civil Service Commission eliminated the ban on the employment of homosexuals in most Federal jobs;
 Whereas, on January 8, 1978, Harvey Milk made national news when he was sworn in as an openly gay member of the San Francisco Board of Supervisors;
 Whereas in October of 1979, 75,000 people participated in the National March on Washington for Lesbian and Gay Rights to demand equal civil rights;
 Whereas in 1980, Democrats took a stance in support of gay rights at the Democratic National Convention;
 Whereas in October 1987, thousands of activists took part in the National March on Washington to demand that President Reagan address the AIDS crisis;
 Whereas in 1987, Congressman Barney Frank of Massachusetts became the first Representative to voluntarily come out as an openly gay Member of Congress;
 Whereas in May of 1996, in Romer v. Evans, the United States Supreme Court decided that a Colorado constitutional amendment preventing the enactment of protections for gays and lesbians in that State was unconstitutional;
 Whereas at the turn of the century in 2000, Vermont became the first State in the country to legally recognize civil unions between gay and lesbian couples;
 Whereas, on June 26, 2003, the Supreme Court of the United States ruled in Lawrence v. Texas, that under the 14th amendment, States could not criminalize the private, intimate relationships of same-sex couples;
 Whereas, on October 28, 2009, the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act was passed by Congress and signed into law by President Obama;
 Whereas the bill expanded existing Federal hate crimes laws to include crimes motivated by a victim's actual or perceived gender, sexual orientation, gender identity, or disability;
 Whereas, on January 4, 2010, Mayor Annise D. Parker was sworn in as Houston’s first openly gay mayor;
 Whereas in December of 2010, Congress approved and President Obama signed the repeal of the Don't Ask, Don't Tell law, allowing gays, lesbians, and bisexuals to serve openly in the United States Armed Forces;
 Whereas the year 2012 marked the first year that all 50 States in the United States had at least one openly LGBTQ elected official;
 Whereas, on January 3, 2013, Tammy Baldwin of Wisconsin was sworn in as the first openly gay United States Senator;
 Whereas, on June 26, 2013, the United States Supreme Court ruled, in United States v. Windsor, that section 3 of the Defense of Marriage Act (DOMA) was unconstitutional and that the Federal Government cannot discriminate against married lesbian and gay couples for the purposes of determining Federal benefits and protections;
 Whereas, on July 21, 2014, President Obama took action to protect LGBT workers by signing an Executive order prohibiting Federal contractors from discriminating on the basis of sexual orientation or gender identity;
 Whereas, on June 8, 2015, Triathelete Chris Moiser became the first transgender athlete to earn a spot on the United States national team;
 Whereas, on June 9, 2015, the United States military’s equal opportunity policy was updated to protect LGBT service men and women from harassment and discrimination;
 Whereas, on June 23, 2015, New York City’s Stonewall Inn received a landmark designation by the city’s Landmarks Preservation Commission so that the bar cannot be torn down or developed without approval;
 Whereas, on June 26, 2015, the United States Supreme Court in the case of Obergefell v. Hodges decided by a vote of 5–4 that the 14th amendment requires all States to license marriages between same-sex couples and to recognize all marriages that were lawfully performed out of State;
 Whereas, on July 2015, the Equality Act was introduced on July 23, 2015, by Congressman David Cicilline with bipartisan support, as the first comprehensive civil rights bill, which amends the Civil Rights Act of 1964 to include sex, sexual orientation, and gender identity among the prohibited categories of discrimination or segregation in places of public accommodation;
 Whereas, on July 17, 2015, the United States Equal Employment Opportunity Commission rules that discrimination based on sexual orientation is sex discrimination as outlined in title VII of the Civil Rights Act;
 Whereas, on October 31, 2015, the Obama administration announced that it would approve the spouses of refugees who are approved for resettlement in the United States, even gay spouses who come from countries where legal unions are not possible;
 Whereas, on November 10, 2015, President Obama is named Out Magazine’s Ally of the Year and is the first sitting President featured on the cover of a national LGBT news and entertainment periodical;
 Whereas, on December 21, 2015, the Food and Drug Administration shortened the lifetime ban that was enacted in 1983 to allow some blood donations by gay men;
 Whereas in the first 10 weeks of 2016, according to a Human Rights Campaign tally, more than 200 bills across 34 States were introduced that are considered anti-LGBT, the threat on the civil liberties of LGBT people has increased on the State level since the Supreme Court ruling on marriage equality;
 Whereas, on May 13, 2016, the U.S. Departments of Justice and Education released joint guidance to help provide educators the information they need to ensure that all students, including transgender students, can attend school in an environment free from discrimination based on sex;
 Whereas, on May 18, 2016, Eric Fanning was sworn in as the first openly gay Secretary of the Army, marking the first time a branch of the military is led by an openly gay person; and
 Whereas the inclusion of our transgender brothers and sisters into United States society continues to expand every day, with an understanding that we will remain steadfast in pursuing the goal of complete equality, respect, and tolerance for all, regardless of the gender a person is assigned at birth: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Original LGBTQ Pride Month Resolution of 2016. 2.Encouraging the celebration of the month of June as LGBTQ Pride MonthThat—
 (1)it is the sense of the House of Representatives that— (A)lesbian, gay, bisexual, transgender, and queer (LGBTQ) rights are human rights to be recognized and protected by the United States Constitution; and
 (B)the United States should continue to strive to ensure that the promise of equality is realized for all people in the United States; and
 (2)the House of Representatives— (A)recognizes that all people in the United States should be treated fairly and equally regardless of sexual orientation or gender identity;
 (B)acknowledges the struggle of the Stonewall protestors and countless other LGBTQ people for equality; and
 (C)encourages the celebration of LGBTQ Pride Month to provide a continuing opportunity for all people in the United States to learn about the discrimination and inequality that has faced, and continues to face, LGBTQ people.
				
